DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0033], Line 2, “operating outputs an review” should read “operating outputs and review”.
In Paragraph [0041], Line 6, "battery 385" should read "battery 365".
In Paragraph [0085], Line 7, “method 600” should read “method 600”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the data analytics model" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keene et al. USPGPUB 2016/0282231 (hereinafter "Keene").
Regarding claim 1, Keene teaches A system comprising: a plurality of power sources including a plurality of generator sets connected in parallel (Paragraph [0016] "Referring to the Figures generally, the various embodiments disclosed herein relate to systems and methods of generating maintenance/service schedules for a power generator. Although two power generators may be seemingly identical (i.e., of the same style and produced by the same manufacturer), the operating uses of such generators may vary greatly. For example, one power generator may run continuously while another power generator is used only for backup power", and Fig. 1 shows genset);
a controller (Paragraph [0023] "The local monitor 120 refers to an on-site monitoring unit or control system interface for the power generator system 200 whereas the remote monitor 130 refers to an off-site monitoring unit", wherein examiner interpreted local/remote monitor as a controller); and
a data acquisition and analysis module (Paragraph [0025] "The schedule processor 230 uses operation characteristics (i.e., operation-based data) of the power generator 220 to determine potential failure modes of the power generator 220 to generate a blended service schedule. The schedule processor 230 receives the operation-based data from one or more sensors 222 coupled to the power generator 220... After acquisition of the data, the sensors 222 may transmit the data by any wired and/or wireless protocol, like that mentioned above, to the schedule processor 230" and Paragraph [0027] "As shown in FIG. 2, the schedule processor 230 includes one or more memory devices 232, a statistical data analysis module 234, and a fault management system 240", wherein schedule processor is interpreted as a data acquisition and analysis module) configured to: 
receive sensor data from a sensor (Paragraph [0019] "As described more fully herein, the schedule processor 230 receives data regarding the power generator 220 from one or more sensors 222"),
analyze the sensor data (Paragraph [0025] "The schedule processor 230 receives the operation-based data from one or more sensors 222 coupled to the power generator 220. The sensors 222 may include sensors that indicate a temperature, a flow (e.g., electrical current, air, fuel, coolant, etc.), an air-to-fuel ratio, a pressure, a speed (e.g., engine RPM), a voltage and a frequency, a load, etc.", and Paragraph [0028] "In some embodiments, the schedule processor 230 may observe the usage-based data in connection with the below-described method. Usage-based data refers to information regarding when a component and/or a consumable of a power generator needs to be examined, replaced, or otherwise serviced", wherein the examiner interpreted observing usage-based data as analyzing the sensor data), and
predict a future fault scenario at a first time associated with at least one of the power sources (Paragraph [0019] "As described more fully herein, the schedule processor 230 receives data regarding the power generator 220 from one or more sensors 222, determines when potential failures for the power generator 220 may occur", wherein examiner interpreted determining potential failures as predicting fault scenario, and power generator 220 as a power source).

Regarding claim 2, Keene teaches wherein the data acquisition and analysis module is further configured to send at least one of a signal analysis and a prediction to an operator based on an abnormality in an operation of at least one of the plurality of power sources (Paragraph [0020] "the schedule processor 230 may also provide an alert or notification regarding potential service or maintenance required for the power generator 220. This alert or notification can be provided to at least one of the local monitor 120, a remote monitor 130, and a distributor 140", wherein examiner interpreted alert or notification as a signal analysis, local/remote monitor, and distributor as an operator, and generator as a power source, and Paragraph [0032] "The schedule processor 230 may forecast the rate-of-change over the next three months to determine, predict, or estimate where potential failure could occur", wherein potential failure is an abnormality in operation).

Regarding claim 3, Keene teaches wherein the data acquisition and analysis module is further configured to send an instruction to the controller to change an operational parameter of a respective power source of the plurality of power sources (Paragraph [0038] "After reception of the input, the schedule processor 230 updates the blended service schedule (process 310) and provides the updated blended service schedule (process 311) to one or more of the distributor/maintenance provider 140, the operator/attendant 160, the local monitor 120, or the remote monitor 130", wherein examiner interpreted schedule processor as data acquisition and analysis module, monitor and distributor as the controller, and Paragraph [0020] "the schedule processor 230 may also provide an alert or notification regarding potential service or maintenance required for the power generator 220. This alert or notification can be provided to at least one of the local monitor 120, a remote monitor 130, and a distributor 140"), wherein the instruction is configured to delay the fault scenario to a second time after the first time Thus, if a repair technician completed the scheduled service and inputted this completion, the schedule processor 230 may remove that scheduled service from the blended service schedule", wherein completing scheduled service and removing scheduled service from blended service schedule is interpreted as delaying the fault scenario).

Regarding claim 4, Keene teaches The system of claim 1, wherein at least one of the controller and the data acquisition and analysis module further includes at least one speaker configured to emit an audible alarm signal (Paragraph [0023] "The monitors 120 and 130 may include one or more human-machine interfaces, such as a desktop computer, a mobile device such as a smartphone or mobile phone, a laptop computer, a tablet computer, and the like, whereby the human-machine interface allows for the exchange of information and data between an attendant 160 and the power generator system 200. Accordingly, the monitors 120 and 130 may receive and provide the blended service schedule and/or an alert or notification from the schedule processor 230 to an attendant 160.", wherein human-machine interfaces as described are known to have a speaker configured to emit an audible alarm signal, and monitors are interpreted as controller, and schedule processor as data acquisition and analysis module).

Regarding claim 5, Keene teaches wherein the sensor is one of a battery monitor, an alternator winding temperature sensor, a lube oil quality monitor, a structural vibration sensor, a bearing failure sensor, an exhaust temperature sensor, an ambient temperature sensor, a throttle position sensor, an air filter pressure sensor, a gas flow sensor, and a lube oil pressure sensor (Paragraph [0025] "The sensors 222 may include sensors that indicate a temperature, a flow (e.g., electrical current, air, fuel, coolant, etc.), an air-to-fuel ratio, a pressure, a speed (e.g., engine RPM), a voltage and a frequency, a load, etc.").

Regarding claim 10, Keene teaches further comprising a communication server, wherein communication between the controller and the data acquisition and analysis module is routed via the communication server (Paragraph [0022] "Accordingly, the network 110 may enable the schedule processor 230 to provide at least one of an alert or a blended service schedule to one or more of the local monitor 120, the remote monitor 130", and Paragraph [0023] "In some embodiments, the monitors 120 and 130 may be supported by one or more servers (e.g., a local server 170 and a remote server 180)", and Fig. 1 and Paragraph [0019], wherein examiner interpreted network in connection with local and remote servers as communication server, local/remote monitor as the controller, and schedule processor as a data acquisition and analysis module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. USPGPUB 2016/0282231 (hereinafter “Keene”), in view of KELLY USPGPUB 2016/0300148 (hereinafter “KELLY”).
Regarding claim 6, Keene teaches all of the features with respect to claim 1 as outlined above.
	Keene does not explicitly teach wherein predicting a future fault scenario includes at least one of performing a regression analysis and using machine learning.
	However, KELLY teaches wherein predicting a future fault scenario includes at least one of performing a regression analysis and using machine learning (Paragraph [0037] "The monitoring and machine learning system 1 may execute algorithms 11 such as Anomaly Detection, Neural Network or K-Nearest Neighbour to predict the probability of power supply failure based upon the data received. It will be clear to a person having ordinary skill in the art that other Machine learning algorithms such as Linear Regression..., may also be beneficial", wherein Linear Regression is interpreted as regression analysis).
	Keene and KELLY are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above system to predict future fault scenario, as taught by Keene, and incorporating regression analysis, as taught by KELLY.
One of ordinary skill in the art would have been motivated to improve processing sensor data received from sensor, as suggested by KELLY (Paragraph [0024] “The machine learning program processes the collected and communicated sensor data and/or other data. Therefore, it uses algorithms such as Anomaly Detection, Neural Network, K-Nearest Neighbour, Linear Regression, Markov Chain Monte Carlo, Hidden Markov Modelling, Naive Bayes or Decision Trees. It will be clear to a person having ordinary skill in the art that other Machine learning algorithms may also be beneficial”, and Paragraph [0025] “The advantage of using the monitoring system with the machine learning program is that the system could aggregate the data from many remote power supplies, building up a database of parameters and learning the failure probabilities according to the data. Such a system could utilize cloud computing features to collect sufficient data from many power supplies, over many vendors”).


Regarding claim 7, Keene, and KELLY teaches all of the features with respect to claim 6 as outlined above.
	KELLY further teaches wherein the regression analysis is at least one of a simple linear regression and a multi-variable linear regression (Paragraph [0037] "The monitoring and machine learning system 1 may execute algorithms 11 such as Anomaly Detection, Neural Network or K-Nearest Neighbour to predict the probability of power supply failure based upon the data received. It will be clear to a person having ordinary skill in the art that other Machine learning algorithms such as Linear Regression..., may also be beneficial").

Regarding claim 8, Keene, and KELLY teaches all of the features with respect to claim 6 as outlined above.
KELLY further teaches wherein the machine learning uses a neural network (Paragraph [0037] "The monitoring and machine learning system 1 may execute algorithms 11 such as Anomaly Detection, Neural Network or K-Nearest Neighbour to predict the probability of power supply failure based upon the data received", wherein Neural Network algorithm is interpreted to use neural network).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. USPGPUB 2016/0282231 (hereinafter “Keene”), in view of KELLY USPGPUB 2016/0300148 (hereinafter “KELLY”), further in view of RATH et al. USPGPUB 2017/0248944 (hereinafter “RATH”).
Regarding claim 9, Keene, and KELLY teaches all of the features with respect to claim 6 as outlined above.
The combination does not explicitly teach wherein predicting a future fault scenario utilizes a stochastic gradient descent analysis.
However, RATH teaches wherein predicting a future fault scenario utilizes a stochastic gradient descent analysis (Paragraph [0064] "Consider a plant that manufactures automobile panels and uses equipment such as hydraulic press… A condition monitoring query can be issued. Here, parameters such as oil pressure, oil temperature, oil viscosity and oil leakage, and air pressure may be analyzed to predict probability of equipment failure. A model may be used for the prediction. For example, a model such as stochastic gradient descent may be used to maximize the likelihood of classifying an equipment into ‘may fail’ and ‘may not fail’ category with different probabilities using logistic regression", wherein stochastic gradient descent is used to predict future fault scenario).
Keene, KELLY, and RATH are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above system to predict future fault scenario, as taught by Keene, and KELLY and incorporating stochastic gradient descent analysis, as taught by RATH.
One of ordinary skill in the art would have been motivated to improve automated analysis by eliminating dependence on technician (see Paragraph [0066]), as suggested by RATH (Paragraph [0003] “The efficiency of the method depends largely on the ability of the technician. Owing to the complex nature of data in process plants, there may be a significantly large number of models (or model ensembles) available for analysis of data. Each model or model ensemble(s), may not be readily applicable on a data set to obtain results. Applying such a model or model ensemble(s) may require expertise on various learning and analysis models, and experience of working with a wide variety of model. If the technician fails to accurately select the model and train the model, it is likely that the results of the analysis would be faulty”).
	
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. USPGPUB 2016/0282231 (hereinafter “Keene”), in view of Nasle USPGPUB 2019/0332073 (hereinafter "Nasle").
Regarding claim 11, Keene teaches all of the features with respect to claim 1 as outlined above.
Keene does not explicitly teach wherein the data analytics model is further configured to reallocate a respective load of at least one of the plurality of generator sets based on the future fault scenario.
However, Nasle teaches wherein the data analytics model is further configured to reallocate a respective load of at least one of the plurality of generator sets based on the future fault scenario (Paragraph [0066] "Once the calibration is generated by the analytics engine 118, the various operating parameters or conditions of model(s) 206 can be updated or adjusted to reflect the actual facility configuration. This can include, but is not limited to, modifying the predicted data output from the simulation engine 208, adjusting the logic/processing parameters utilized by the model(s) 206, adding/subtracting functional elements from model(s) 206, etc.", and Paragraph [0088], and Paragraph [0062] describes the types of models used, and Paragraph [0048] "In one embodiment, the monitored system 102 is an electrical power generation plant. In another embodiment, the monitored system 102 is an electrical power transmission infrastructure. In still another embodiment, the monitored system 102 is an electrical power distribution system. In still another embodiment, the monitored system 102 includes a combination of one or more electrical power generation plant(s), power transmission infrastructure(s), and/or an electrical power distribution system", wherein examiner interpreted models as analytics model, and updating, and modifying parameters as reallocating load based on future fault scenario).
Keene and Nasle are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above system of predicting future fault scenario, as taught by Keene, and incorporating second reallocating load, as taught by Nasle.
One of ordinary skill in the art would have been motivated to improve predicting failures before they occur, as suggested by Nasle (Paragraph [0004] “Greater efforts at real-time operational monitoring and management would provide more accurate and timely suggestions for operational decisions, and such techniques applied to failure analysis would provide improved predictions of system problems before they occur”, and Paragraph [0005] “an electrical network model that can age and synchronize itself in real-time with the actual facility's operating conditions is critical to obtaining predictions that are reflective of the system's reliability, availability, health and performance in relation to the life cycle of the system. Static systems simply cannot adjust to the many daily changes to the electrical system that occur at a facility (e.g., motors and pumps switching on or off, changes to on-site generation status, changes to utility electrical feed . . . etc.) nor can they age with the facility to accurately predict the required indices”).

Regarding claim 12, Keene teaches a method comprising: measuring current operating values for at least one power source (Paragraph [0029] "the schedule processor 230 may receive operation-based data regarding the power generator. The operation-based data refers to data, information, and diagnostics regarding functioning of a component and/or a consumable of a power generator based on operation of the power generator. In one embodiment, the operation-based data is acquired in real-time by the sensors 222 and transmitted to the schedule processor 230", wherein examiner interpreted operation-based data as current operating values, and sensors are used to measure) that is configured with first operating conditions (Paragraph [0031] "the schedule processor 230 utilizes the operation-based data to determine a condition of operation-based components and/or consumables (304)", wherein examiner interpreted condition of operation-based components and/or consumables as first operating conditions);
estimating a safe operation window for the at least one power source (Paragraph [0027] "The fault management system 240 receives data from the sensors 222 to determine estimated maintenance costs, power consumption, and the condition of one or more components (e.g., coolant pump) and/or consumables (e.g., oil). To determine the condition, the fault management system 240 may utilize statistical processes, predetermined acceptable operating ranges", and Paragraph [0031] "The condition refers to whether the operation-based component and/or consumable is operating in its acceptable operating range or not", wherein examiner interpreted determining whether the operation-based component/consumable is in operating range as estimating a safe operation window);
comparing the safe operation window to a warning criteria (Paragraph [0034] "According to one embodiment, if the schedule processor 230 determines that a component and/or consumable is nearing its acceptable operating range, the schedule processor 230 may determine that the service work is relatively more urgent than an event with a considerable operating margin and therefore schedule it on the blended calendar within a more immediate time frame", wherein examiner interpreted determining nearing acceptable operating range as comparing safe operation window to warning criteria);
Keene does not explicitly teach calculating second operating conditions for the at least one power source, wherein the second operating conditions are different than the first operating conditions; and reallocating a load for the at least one power source based on the second operating conditions for the at least one power source.
However, Nasle teaches calculating second operating conditions for the at least one power source, wherein the second operating conditions are different than the first operating conditions (Paragraph [0012] "The analytics engine can be configured to monitor the real-time data output and the predicted data output of the electrical system initiating a calibration and synchronization operation to update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold", wherein examiner interpreted updating virtual system model to be second operating conditions, and calibration and synchronization operation is interpreted as calculating, and wherein updated virtual system model is different from first operating condition, and Paragraph [0088]); and
reallocating a load for the at least one power source based on the second operating conditions for the at least one power source (Paragraph [0066] "Once the calibration is generated by the analytics engine 118, the various operating parameters or conditions of model(s) 206 can be updated or adjusted to reflect the actual facility configuration. This can include, but is not limited to, modifying the predicted data output from the simulation engine 208, adjusting the logic/processing parameters utilized by the model(s) 206, adding/subtracting functional elements from model(s) 206, etc.", and Paragraph [0088], and Paragraph [0062] describes the types of models used, and Paragraph [0048] "In one embodiment, the monitored system 102 is an electrical power generation plant. In another embodiment, the monitored system 102 is an electrical power transmission infrastructure. In still another embodiment, the monitored system 102 is an electrical power distribution system. In still another embodiment, the monitored system 102 includes a combination of one or more electrical power generation plant(s), power transmission infrastructure(s), and/or an electrical power distribution system", wherein examiner interpreted monitored system as a power source, and wherein examiner interpreted updated operating parameters to reallocating a load, and Paragraph [0088]).
Keene and Nasle are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of measuring first operating conditions, estimating safe operation window, and comparing warning criteria, as taught by Keene, and incorporating second operating condition, and reallocating load, as taught by Nasle.
One of ordinary skill in the art would have been motivated to improve predicting failures before they occur, as suggested by Nasle (Paragraph [0004] “Greater efforts at real-time operational monitoring and management would provide more accurate and timely suggestions for operational decisions, and such techniques applied to failure analysis would provide improved predictions of system problems before they occur”, and Paragraph [0005] “an electrical network model that can age and synchronize itself in real-time with the actual facility's operating conditions is critical to obtaining predictions that are reflective of the system's reliability, availability, health and performance in relation to the life cycle of the system. Static systems simply cannot adjust to the many daily changes to the electrical system that occur at a facility (e.g., motors and pumps switching on or off, changes to on-site generation status, changes to utility electrical feed . . . etc.) nor can they age with the facility to accurately predict the required indices”).

Regarding claim 13, Keene and Nasle teaches all of the features with respect to claim 12 as outlined above.
Keene further teaches wherein the at least one power source is a genset (Paragraph [0016] "Referring to the Figures generally, the various embodiments disclosed herein relate to systems and methods of generating maintenance/service schedules for a power generator. Although two power generators may be seemingly identical (i.e., of the same style and produced by the same manufacturer), the operating uses of such generators may vary greatly. For example, one power generator may run continuously while another power generator is used only for backup power", and Fig. 1 shows genset) and the load is a genset load (Paragraph [0018] "As also used herein, the term “component” refers to the various physical parts that make up a power generator. For example, a component may include the pistons, spark plugs, a turbocharger, wiring, sensors included with the power generator, etc.", wherein examiner interpreted components as loads of the genset).

Regarding claim 14, Keene and Nasle teaches all of the features with respect to claim 12 as outlined above.
Keene further teaches wherein measuring current operating values for the at least one power source includes receiving sensor data from a sensor (Paragraph [0019] "As described more fully herein, the schedule processor 230 receives data regarding the power generator 220 from one or more sensors 222").

Regarding claim 15, Keene and Nasle teaches all of the features with respect to claim 14 as outlined above.
Keene further teaches wherein the sensor is one of a battery monitor, an alternator winding temperature sensor, a lube oil quality monitor, a structural vibration sensor, a bearing failure sensor, an exhaust temperature sensor, an ambient temperature sensor, a throttle position sensor, an air filter pressure sensor, a gas flow sensor, and a lube oil pressure sensor (Paragraph [0025] "The sensors 222 may include sensors that indicate a temperature, a flow (e.g., electrical current, air, fuel, coolant, etc.), an air-to-fuel ratio, a pressure, a speed (e.g., engine RPM), a voltage and a frequency, a load, etc.").

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. USPGPUB 2016/0282231 (hereinafter “Keene”), in view of Nasle USPGPUB 2019/0332073 (hereinafter "Nasle"), further in view of KELLY USPGPUB 2016/0300148 (hereinafter “KELLY”).
Regarding claim 16, Keene, and Nasle teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach wherein estimating a safe operation window for the at least one power source includes performing a regression analysis, and wherein the regression analysis is at least one of a simple linear regression and a multi-variable linear regression.
However, KELLY teaches wherein estimating a safe operation window for the at least one power source (Paragraph [0041] "Training data is denoted by stars for devices that are known to be greater than 1000 hours from failure and circles for devices known to be less than 1000 hours from failure", wherein failure limit of less than or greater than 1000 hours is interpreted to be the operation window) includes performing a regression analysis, and wherein the regression analysis is at least one of a simple linear regression and a multi-variable linear regression (Paragraph [0037] "The monitoring and machine learning system 1 may execute algorithms 11 such as Anomaly Detection, Neural Network or K-Nearest Neighbour to predict the probability of power supply failure based upon the data received. It will be clear to a person having ordinary skill in the art that other Machine learning algorithms such as Linear Regression..., may also be beneficial", wherein Linear Regression is interpreted as regression analysis).
Keene, Nasle, and KELLY are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above system to predict future fault scenario, as taught by Keene, and incorporating regression analysis, as taught by KELLY.
One of ordinary skill in the art would have been motivated to improve processing sensor data received from sensor, as suggested by KELLY (Paragraph [0024] “The machine learning program processes the collected and communicated sensor data and/or other data. Therefore, it uses algorithms such as Anomaly Detection, Neural Network, K-Nearest Neighbour, Linear Regression, Markov Chain Monte Carlo, Hidden Markov Modelling, Naive Bayes or Decision Trees. It will be clear to a person having ordinary skill in the art that other Machine learning algorithms may also be beneficial”, and Paragraph [0025] “The advantage of using the monitoring system with the machine learning program is that the system could aggregate the data from many remote power supplies, building up a database of parameters and learning the failure probabilities according to the data. Such a system could utilize cloud computing features to collect sufficient data from many power supplies, over many vendors”).

Claims 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle USPGPUB 2019/0332073 (hereinafter “Nasle”), in view of Fife USPGPUB 2017/0288455 (hereinafter "Fife").
Regarding claim 17, Nasle teaches a method comprising: establishing limits for sensor data (Paragraph [0051] "It should be appreciated, however, that the number of data output readings taken by a sensor may be set to any value as long as the operational limits of the sensor and the data processing capabilities of the data acquisition hub 112 are not exceeded", wherein examiner interpreted operation limits of the sensor is interpreted as establishing limits for sensor data, wherein the sensor data is obtained by one or more sensors configured to monitor at least one power source (Paragraph [0048] "the system 100 includes a series of sensors (i.e., Sensor A 104, Sensor B 106, Sensor C 108) interfaced with the various components of a monitored system 102", and Paragraph [0048] "For a monitored system 102 that is an electrical power generation, transmission, or distribution system, the sensors can provide data such as voltage, frequency, current, power, power factor, and the like");
dynamically adjusting at least one operating parameter of the at least one power source (Paragraph [0066] "Once the calibration is generated by the analytics engine 118, the various operating parameters or conditions of model(s) 206 can be updated or adjusted to reflect the actual facility configuration. This can include, but is not limited to, modifying the predicted data output from the simulation engine 208, adjusting the logic/processing parameters utilized by the model(s) 206, adding/subtracting functional elements from model(s) 206, etc.", wherein calibration is adjusting operating parameters from simulation) based on the fault scenario prediction (Paragraph [0060] "Decision engine 212 can also be configured to determine health and performance levels and indicate these levels for the various processes and equipment via HMI 214. All of which, when combined with the analytic capabilities of analytics engine 118 allows the operator to minimize the risk of catastrophic equipment failure by predicting future failures and providing prompt, informative information concerning potential/predicted failures before they occur", wherein analytics engine predicts future failures), wherein the at least one operating parameter is related to the sensor data (Paragraph [0049] "The sensors are configured to provide output values for system parameters that indicate the operational status and/or “health” of the monitored system 102", and Paragraph [0048]).
Nasle does not explicitly teach initializing a first cost function weight and a second cost function weight associated with the sensor data; determining convergence values for the first cost function weight and the second cost function weight using machine learning; outputting a trend line based on the sensor data based on a regression analysis of the sensor data and the convergence values for the first cost function weight and the second cost function weight.
However, Fife teaches initializing a first cost function weight and a second cost function weight (Paragraph [0148] "The cost function may include or otherwise account for the one or more cost elements received 602 in the configuration. For example, the cost function may be a summation of the one or more cost elements (including any negative costs, such as incentive, revenues, and the like)" Paragraph [0148] "The cost function may also include or otherwise account for the one or more constraints on the electrical system. The cost function may include or otherwise account for any values associated with the electrical system that may be received 602 in the configuration", wherein cost elements and/or one or more constraints on the electrical system are interpreted as first cost function weight and a second cost function weight, and Paragraph [0226] "Cost function initialization information may be received 1102. A simulation of electrical system operation is initialized 1104 with the received 1102 cost function initialization information", wherein initialization information includes Paragraph [0213, and 0220] operational constraints, therefore examiner interpreted initializing simulation as initializing first and second cost function weight) associated with the sensor data (Paragraph [0130] "The building electrical system 502 includes one or more loads 522, one or more generators 524, an energy storage system (ESS) 526, and one or more sensors 528 (e.g., meters) to provide measurements or other indication(s) of a state of the building electrical system 502" wherein measurements are data from sensor, and Paragraph [0131] "The EOESC 510 receives or otherwise obtains a configuration of the electrical system, external inputs, and process variables and produces control variables to be sent to the electrical system 502 to effectuate a change to the electrical system toward meeting a controller objective for economical optimization of the electrical system, for example during an upcoming time domain");
determining convergence values for the first cost function weight and the second cost function weight using machine learning (Paragraph [0244] "Minimization of the cost function may be performed by an optimization process or module that is based on an optimization algorithm. Minimization (or optimization) may include evaluating the cost function iteratively with different sets of values for the control parameter set X (e.g., trying different permutations from an initial value) until a minimum cost (e.g., a minimum value of the cost function) is determined. In other words, the algorithm may iteratively update or otherwise change values for the control parameter set X until the cost function value (e.g. result) converges at a minimum (e.g., within a prescribed tolerance)", wherein examiner interpreted minimum value as the convergence values, and control parameter set X as first cost function weight and the second cost function weight, and optimization algorithm as machine learning));
outputting a trend line based on the sensor data based on a regression analysis of the sensor data (Paragraph [0165] "Regression algorithms such as least squares may be used. A compilation of historic trends may be recorded as a historic average (or typical) profile or an average load shape. The historic average profile or average load shape may be a daily (24-hour) historic average profile that represents a typical day", wherein examiner interpreted regression algorithms as regression analysis, and Paragraph [0172] "A historic average daily load shape 802 is generated or learned. Historic observations of load 804 are generated. A fitted current day historic load shape 806 is generated. A predicted load shape 808 can then be generated. The predicted load shape 808 is fairly accurate based on an actual load shape observed 810", wherein examiner interpreted fitted current day historic load shape 806 as trend line, and historic observations are sensor data) and the convergence values for the first cost function weight and the second cost function weight (Paragraph [0164] "These load and generation predictions may be used when the cost function is evaluated", and Paragraph [0244] "the algorithm may iteratively update or otherwise change values for the control parameter set X until the cost function value (e.g. result) converges at a minimum (e.g., within a prescribed tolerance)", wherein cost function evaluation leads to converging to a minimum, and the predictions are fitted).
Nasle, and Fife are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of monitoring power source, as taught by Nasle, and incorporating cost function weights, and trend line, as taught by Fife.
One of ordinary skill in the art would have been motivated to improve controller to be economically optimizing such that algorithms are easier to build and maintain, as suggested by Fife (Paragraph [0005] “The main drawbacks of this existing approach are that it doesn't necessarily provide economically optimal control considering all costs and benefits, rule sets become complex quickly, even for just two value streams (which makes the algorithm difficult to build and maintain), and this approach is not easily scalable to new rate tariffs or other markets or value streams (rule sets must be rewritten), and Paragraph [0006] “An economically optimizing automatic controller may be beneficial and may be desirable to enable intelligent actions to be taken to more effectively utilize controllable components of an electrical system”).

Regarding claim 19, Nasle and Fife teaches all of the features with respect to claim 17 as outlined above.
Fife further teaches wherein the first cost function weight and the second cost function weight are initialized with previously determined convergence values (Paragraph [0244] "Minimization (or optimization) may include evaluating the cost function iteratively with different sets of values for the control parameter set X (e.g., trying different permutations from an initial value) until a minimum cost (e.g., a minimum value of the cost function) is determined. In other words, the algorithm may iteratively update or otherwise change values for the control parameter set X until the cost function value (e.g. result) converges at a minimum (e.g., within a prescribed tolerance)", and Paragraph [0245] "Termination criteria (e.g., a prescribed tolerance, a delta from a prior value, a prescribed number of iterations) may aid in determining when convergence at a minimum is achieved and stopping the iterations in a finite and reasonable amount of time. The number of iterations that may be performed to determine a minimum could vary from one optimization cycle to a next optimization cycle", wherein examiner interpreted iteration, and optimization cycles to be reoccurring process to determine minimum value, and the control parameter set X is evaluated using different permutation, therefore same convergence values can be used in the next optimization cycle).

Regarding claim 20, Nasle and Fife teaches all of the features with respect to claim 17 as outlined above.
Fife further teaches wherein the at least one power source includes at least one of a genset, a solar cell, a hydrogen cell, a wind turbine, and a battery (Paragraph [0045] "The building electrical system 102 includes one or more loads 122, one or more generators 124, and an energy storage system (ESS) 126", and Paragraph [0048] " Generators may be devices, apparatuses, or other means for generating electrical energy within an electrical system. Examples are solar photovoltaic systems, wind generators, combined heat and power (CHP) systems, and diesel generators or “gen-sets.”").

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle USPGPUB 2019/0332073 (hereinafter “Nasle”), in view of Fife USPGPUB 2017/0288455 (hereinafter "Fife"), further in view of Schricker USP 5561610 (hereinafter “Schricker”).
Regarding claim 18, Nasle and Fife teaches all of the features with respect to claim 17 as outlined above.
The combination does not explicitly teach further comprising: predicting a fault scenario for a component of the at least one power source based on the trend line; and outputting a second trend line after adjusting the at least one operating parameter of the at least one power source.
However, Schricker teaches further comprising: predicting a fault scenario for a component of the at least one power source based on the trend line (Col. 5, Line 18-20 “Based on the slope and duration of the trends illustrated in FIG. 4, certain judgements can be made regarding the likelihood of impending component or system failure”, and Col. 5, Line 11-14 “While the illustrated data has a substantial variance, straight lines can be fit to the data to illustrate the general trend of the data by known curve fitting techniques, such as the least-squares method”, wherein examiner interpreted fitted lines as trend lines and it is used to predict fault); and outputting a second trend line after adjusting the at least one operating parameter of the at least one power source (Col. 6, Line 47-57 “Turning now to FIG. 8, the X- minus statistics are zeroed and the X- window is filled with the beginning data points at blocks 104.1 and 104.2, respectively. The computer then determines whether there are more unprocessed data points than the number of points to be included in the X+ window at block 104.3. If yes, the left most point in X+ is moved to the right most position in X- and a new data point is added to the X+window at block 104.4. New statistics are then calculated to arrive at a new best fit line for X- using the least squared errors technique at block 104.5, although other curve fitting techniques are equally suitable”, wherein examiner interpreted using new statistics to calculate new best fit line as outputting second trend line after adjusting operating parameter).
Nasle, Fife, and Schricker are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to predictive monitoring systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of monitoring power source, as taught by Nasle, and Fife and incorporating predicting fault based on trend line, as taught by Schricker.
One of ordinary skill in the art would have been motivated to improve accumulating parameters and improve performance evaluation as, suggested by Schricker (Col. 1, Line 39-43 “it is sometimes advantageous to accumulate parameters only when the machine is in a particular operating condition. This type of information is predominantly used during performance evaluation but may also be used in failure diagnosis and prognosis”).


Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Frampton [USPGPUB 2018/0316220] teaches an apparatus for predicting a load event in a generator system or a method for predicting the load event in the generator system may include monitoring output data associated with an electrical output of a generator.
Wetzer [USPGPUB 2002/0143421] teaches data processing associated with predictive maintenance factor, and scheduler that schedules maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119